Citation Nr: 1610310	
Decision Date: 03/15/16    Archive Date: 03/22/16

DOCKET NO.  15-10 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Whether there is new and material evidence to reopen the service connection claim for posttraumatic stress disorder (PTSD).

2. Whether there is new and material evidence to reopen the service connection claim for a pelvis injury.

3. Entitlement to service connection for a right ankle disability. 

4. Entitlement to a compensable rating for sinusitis. 


REPRESENTATION

Appellant represented by:	Robin Hood, Attorney



ATTORNEY FOR THE BOARD

J. Rutkin, Counsel


INTRODUCTION

The Veteran served on active duty from July 28, 1982 to December 27, 1986.  The Veteran also had active service from December 28, 1986 to March 29, 1989, for which she received a discharge "under other than honorable conditions."  The character of discharge for the second period of service was determined to be under dishonorable conditions for VA benefits purposes in a November 1989 administrative decision. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In a January 2016 statement, the Veteran, through her representative, raised the issue of the character of discharge respecting her second period of active service, disputing the findings in a November 1989 administrative decision by the RO.  This issue has not yet been adjudicated by the agency of original jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  See 38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran, through her representative, requested to testify at an in-person hearing before the Board via Travel Board in a January 2016 statement.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a Travel Board hearing at the RO.  

2. After the hearing is conducted, return the case to the Board for further review.  If the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




